Title: To James Madison from James Monroe, 5 April 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond April 5th. 1808.

I have recd. yours of March 30th. with a list of the documents lately submitted to Congress, and the papers sent you from this place.  I return to you those latter papers, on a presumption that you have not copies, of them, or rather the originals; if you have they can be of no use to you, & in that case I will thank you to send them back, or that you will send me copies at your leisure.  My only motive in desiring them is to retain a set of all the documents appertaining to the transactions to wh. they relate, of wh. I believe but few are wanting.  I am sorry that I have not a copy of the project of the article relative to impressment, which we presented to Mr. Canning with the amendments to the treaty proposed in obedience to your instructions by Mr. Purviance.  I think it was the same in substance and form, with that referrd to in our letter of Novr. 11th.  We understood your letter to sanction that one, & (to the best of my recollection) we declined altering it.
I send you a note on the subject of the documents relating to G. Britain, all of which except the two first mentioned are submitted to Congress.  In addition to the reason given in the enclosed paper, I think it due to the memory of Mr. Fox to let it appear, that he had not forgotten his promise in our last interview.  However I am not particularly solicitous about them, if there is any difficulty in the case.  The memoranda relative to the other documents, are sufficiently explanatory in each case, of my idea of what ought or ought not to be published.  It is probable that the submission already made corresponds with it.  I am far from insisting that it shod. be complied with where there are good reasons to the contrary, shod. there be any difference between them.  I have some thoughts of taking a trip to Loudon in the course of a few days, to look after my interest there, & after that of the son of our late most estimable friend Mr. Jones.  I am dear Sir Sincerely yours

Jas. Monroe

